

114 S1792 IS: Commuter Benefits Equity Act of 2015
U.S. Senate
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1792IN THE SENATE OF THE UNITED STATESJuly 16, 2015Mr. Schumer (for himself, Mr. Cardin, Mr. Casey, Mr. Carper, Mr. Menendez, Mr. Merkley, Mrs. Gillibrand, Mr. Blumenthal, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to equalize the exclusion from gross income of parking
			 and transportation fringe benefits and to provide for a common
			 cost-of-living adjustment, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Commuter Benefits Equity Act of 2015.
		2.Uniform dollar
			 limitation for all types of transportation fringe benefits
			(a)In
 generalSection 132(f)(2) of the Internal Revenue Code of 1986 is amended—
 (1)by striking $100 in subparagraph (A) and inserting $250,
 (2)by striking $175 in subparagraph (B) and inserting $250, and
 (3)by striking the last sentence.
				(b)Inflation
 adjustment conforming amendmentsSubparagraph (A) of section 132(f)(6) of the Internal Revenue Code of 1986 is amended—
 (1)by striking the last sentence,
 (2)by striking 1999 and inserting 2015, and
 (3)by striking 1998 and inserting 2014.
				(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			3.Clarification of
 Federal employee benefitsSection 7905 of title 5, United States Code, is amended—
 (1)in subsection (a)—
 (A)in paragraph (2)(C) by inserting and after the semicolon;
 (B)in paragraph (3) by striking ; and and inserting a period; and
 (C)by striking paragraph (4); and
 (2)in subsection (b)(2)(A) by amending subparagraph (A) to read as follows:
				
 (A)a qualified transportation fringe as defined in section 132(f)(1) of the Internal Revenue Code of 1986;.